NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       ___________

                           No. 15-2480
                           ___________


                        MOSES LEE SMITH
                          also known as
                        TERIK WILLIAMS
                          also known as
                          TYRE SMITH

                                Moses Lee Smith,
                                    Appellant

                                 v.

ROGER BOLAVA, DEPUTY WARDEN; DR. K DEDANIA, PRIME CARE;
   ST. LUKES HOSPITAL; SCI-GRATERFORD; SCI-CAMP HILL;
  DR. DAVID KNEAL; DR. NATE KALTESKI; RN EMELIA CAPUTO

             ____________________________________

           On Appeal from the United States District Court
               for the Eastern District of Pennsylvania
               (D.C. Civil Action No. 5:14-cv-05753)
           District Judge: Honorable William H. Yohn, Jr.
            ____________________________________

           Submitted Pursuant to Third Circuit LAR 34.1(a)
                         November 9, 2015


  Before: AMBRO, GREENAWAY, JR. and SLOVITER, Circuit Judges

                 (Opinion filed December 11, 2015)
                                         ___________

                                          OPINION*
                                         ___________

PER CURIAM

          Moses Lee Smith 1 appeals pro se from the District Court’s dismissal of his civil

rights action brought pursuant to 42 U.S.C. § 1983. For the reasons that follow, we will

affirm.

          Smith initiated the underlying pro se action in the District Court in October 2014

against the Northampton County Prison administration, the Northampton County

prosecutor’s office, the Northampton County Courts of Common Pleas, the Pennsylvania

Department of Corrections, and PrimeCare Medical, Inc.—a medical contractor for the

county prison. The upshot of Smith’s original complaint was that, during a period of

imprisonment at Northampton County Prison, he suspected his food had been

intentionally contaminated, started a hunger strike in response, and then suffered an

adverse medical reaction when he resumed eating. Smith also complained that he

received deficient medical treatment at St. Luke’s Hospital for his medical problems, and

that he was improperly put on a suicide watch as a consequence of his hunger strike.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 Multiple names have been used to refer to Appellant, including Moses Lee Williams,
Terik Williams, Tyre Smith, and Moses Lee Smith. This opinion refers to Appellant as
Moses Lee Smith.

                                                2
       The District Court dismissed that complaint sua sponte due to the Eleventh

Amendment immunity of the defendants, but granted Smith leave to file an amended

complaint within 30 days if Smith could state a claim against a defendant other than the

Commonwealth of Pennsylvania. Smith filed an amended complaint that again named

various Commonwealth entities and PrimeCare as defendants, and that added St. Luke’s

Hospital as a defendant. The amended complaint focused the factual allegations on the

contention that the defendants’ medical negligence or gross misconduct caused Smith to

contract a skin disease called lichen planus, which the defendants then failed to properly

diagnose and treat. The District Court dismissed the amended complaint sua sponte as

well because that complaint, among other deficiencies, relied only on conclusory

allegations that failed to state a claim upon which relief could be granted. Once again,

the District Court granted Smith an opportunity to amend within 30 days.

       Smith then filed a second amended complaint. That complaint again named St.

Luke’s Hospital as a defendant but also added state prisons SCI Graterford and SCI

Camp Hill;2 PrimeCare medical personnel Emilia Caputo, Kishorkumar Dedania, Nathan

Kalteski, and David Neal; and Northhampton County Prison deputy warden Roger

Bolava. According to the second amended complaint, in February 2011, Neal

administered medication that caused an allergic reaction, and Caputo then denied him

medical care for 48 hours thereafter. About two years later, on March 29, 2013, unnamed


2
 The District Court, correctly, dismissed the claims against these two prisons because the
prisons are state entities that the Eleven Amendment immunizes from suit under these
                                             3
prison staff at Northampton County Prison somehow allegedly poisoned Smith.

Following that incident, Smith claims that deficient medical care caused him to suffer

from hepatitis and then lichen planus. Also, Smith contends that Bolava and Dedania (a

psychiatrist) wrongly placed him on a suicide watch.

       Bolava, and the set of PrimeCare-employed defendants, 3 each moved to dismiss

the second amended complaint primarily on the basis that it failed to state a claim upon

which relief could be granted. Smith contested each of those two motions to dismiss.

The District Court then dismissed the second amended complaint against all parties, with

prejudice and without granting leave to attempt to amend the complaint a third time. This

timely appeal followed.

       We have jurisdiction to review the District Court’s order dismissing Smith’s

amended complaint under 28 U.S.C. § 1291. We exercise plenary review over a district

court’s decision to grant a Rule 12(b)(6) motion to dismiss. Fleisher v. Standard Ins. Co.,

679 F.3d 116, 120 (3d Cir. 2012). “[I]n deciding a motion to dismiss, all well-pleaded

allegations . . . must be taken as true and interpreted in the light most favorable to the

plaintiffs, and all inferences must be drawn in favor of them.” McTernan v. City of York,

577 F.3d 521, 526 (3d Cir. 2009) (quotation marks omitted). To withstand a Rule

12(b)(6) motion to dismiss, a complaint “must contain sufficient factual matter, accepted


circumstances.
3
  St. Luke’s Hospital did not file a motion to dismiss, but the District Court dismissed it
as a party because there was no indication that it had ever been served, and because the
only fact that Smith pleaded about that hospital was that he was rushed there when he
                                              4
as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

We construe Smith’s pro se pleadings liberally, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and we may affirm the District Court’s judgment on any basis supported by the

record, see Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       Smith’s allegations are potentially construable as sounding in deliberate

indifference to serious medical needs, which can violate the Eighth Amendment’s

prohibition on cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97, 103-

05 (1976). A serious medical need is “one that has been diagnosed by a physician as

requiring treatment or one that is so obvious that a lay person would easily recognize the

necessity for a doctor’s attention.” Colburn v. Upper Darby Twp., 946 F.2d 1017, 1023

(3d Cir. 1991). “To act with deliberate indifference to serious medical needs is to

recklessly disregard a substantial risk of serious harm.” Giles v. Kearney, 571 F.3d 318,

330 (3d Cir. 2009). Deliberate indifference can be shown by a prison official

“intentionally denying or delaying access to medical care or intentionally interfering with

the treatment once prescribed.” Estelle, 429 U.S. at 104-05.

       That said, “prison authorities are accorded considerable latitude in the diagnosis

and treatment of prisoners.” Durmer v. O’Carroll, 991 F.2d 64, 67 (3d Cir. 1993).

Courts will “disavow any attempt to second-guess the propriety or adequacy of a

particular course of treatment[,] which remains a question of sound professional


suffered from what he alleges to have been a5poisoning incident.
judgment.” Inmates of Allegheny Cty. Jail v. Pierce, 612 F.2d 754, 762 (3d Cir. 1979)

(internal alterations, quotation marks omitted). “[M]ere disagreement as to the proper

medical treatment” is insufficient to state a constitutional violation. Spruill v. Gillis, 372
F.3d 218, 235 (3d Cir. 2004) (internal quotation marks omitted).

       Here, Smith at most asks the courts to second-guess his medical providers’

professional judgments, as his allegations admit that he was receiving some care for each

condition or symptom that he mentions, rather than having had to endure a “complete

denial” of medical care in any instance. See United States ex rel. Walker v. Fayette

County, 599 F.2d 573, 575 n.2 (3d Cir. 1979) (“‘Where a prisoner has received some

medical attention and the dispute is over the adequacy of the treatment, federal courts are

generally reluctant to second guess medical judgments and to constitutionalize claims

which sound in state tort law.’”) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th

Cir. 1976)). Furthermore, Smith never alleges facts that could support a conclusion that

any defendant recklessly or intentionally disregarded a known risk of harm. See Giles,
571 F.3d at 330. Even considering Smith’s pro se status and reading his pleadings

liberally, there is not sufficient factual matter to make out the elements of a deliberate

indifference claim. See Iqbal, 556 U.S. at 678.

       Smith’s challenge to his placement on suicide watch could also potentially be

construed as attempting to set out an Eighth Amendment conditions-of-confinement

claim. The Eighth Amendment requires prison officials to provide “humane conditions

of confinement.” Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249, 256 (3d Cir. 2010)
                                              6
(citing Farmer v. Brennan, 511 U.S. 825, 832 (1994)). “For an alleged deprivation to rise

to the level of an Eighth Amendment violation, it must result in the denial of the minimal

civilized measure of life’s necessities.” Id. (internal quotations and citations omitted).

Such a denial involves “the deprivation of a single, identifiable human need such as food,

warmth, or exercise . . . .” Wilson v. Seiter, 501 U.S. 294, 304 (1991).

       Here, the allegations concerning Smith’s suicide watch do not state any facts that,

if proven, would show that Smith was denied one of life’s minimal necessities. At most,

the facts that Smith did plead allow the potential inference that he suffered or perceived

inconvenience, discomfort, and stigma due to Bolava and Dedania’s decision to

implement a suicide watch for Smith at Northampton County Prison. Rather than

denying a human need, a suicide watch is canonically understood as protecting inmates

who are vulnerable to self-harm. Cf. Colburn, 946 F.2d at 1023 (discussing Eighth

Amendment liability for the failure to protect pretrial detainees from risk of suicide).

Smith’s pleadings thus do not state a claim based on that potential Eighth Amendment

theory, either.

       There remains another potential ground for relief. Although Smith has failed to

state any claim under the federal constitution, we might also consider whether he has

properly raised a state medical-negligence claim. But any state medical-negligence claim

had to be dismissed in this case due to Smith’s failure to comply with Pennsylvania law

on pleading such claims. We held in Liggon-Redding v. Estate of Sugarman, 659 F.3d
258, 261-65 (3d Cir. 2011), that Pennsylvania Rule of Civil Procedure 1042.3, which
                                              7
mandates a certificate of merit in professional-negligence claims, is substantive law under

Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), that the federal courts must apply as

such. Here, Smith filed no such certificate. Smith’s claims were thus properly dismissed

to the extent he intended to file professional-liability claims against any of the

defendants.

       Finally, we agree that granting Smith leave to file yet another amended complaint

would have been futile; thus, the District Court did not abuse its discretion by dismissing

the second amended complaint with prejudice. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 108 (3d Cir. 2002).

       In light of the foregoing, we will affirm the District Court’s judgment.




                                              8